Citation Nr: 1129874	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left shoulder (minor extremity), status post acromioplasty, currently rated 20 percent disabling.

2.  Entitlement to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond March 31, 2006, based on a need for convalescence following left shoulder surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The appellant had service from September 1957 to September 1960, from October 1961 to July 13, 1964, and from July 14, 1964 to June 28, 1976.  His separation on June 28, 1976 was determined to be under other than honorable conditions by reason of desertion.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision that, in relevant part, granted a 20 percent rating for degenerative joint disease of the left shoulder, status post acromioplasty effective January 25, 2005, and granted a temporary total rating for the shoulder disability based on surgical treatment requiring convalescence effective February 10, 2006 to March 31, 2006.  The 20 percent rating was continued from April 1, 2006.  

In a February 2004 administrative decision, the RO found that the appellant's discharge for the period of service from October 31, 1964 to June 28, 1976 was a bar to VA benefits, including health care benefits under 38 U.S.C.A Chapter 17 and in a June 2004 rating decision, the RO denied service connection for hypertension, hypertrophic cardiomyopathy, Meniere's disease, tinnitus, bilateral hearing loss, type II diabetes mellitus and prostate problems due to Agent Orange exposure, and PTSD.  The appellant filed notices of disagreement with these determinations that were received in March 2004 and July 2004 respectively, and he was provided with statements of the case in March 2005 and May 2005 respectively.  In a VA Form 9 that was received on April 4, 2005, the appellant noted that he was appealing the issues of PTSD, Agent Orange, hearing loss and tinnitus.  However, his attached arguments appear to pertain to his character of discharge appeal.  Moreover, since he had not yet received his statement of the case on the issues of PTSD, Agent Orange, hearing loss and tinnitus (which was only mailed to him on May 10, 2005), it may not be construed as a timely substantive appeal for those claims.  Consequently, the Board has construed it as a timely appeal on the issue of the character of his discharge, as it was received within the time frame required for that appeal.  (In fact, the RO noted the submission of the substantive appeal in a December 2005 supplemental statement of the case).  

In the April 2005 VA Form 9, the appellant indicated that he wanted a local hearing before a Veterans Law Judge.  In response to a December 2005 letter from the RO, the appellant stated that he would accept a local hearing before a Decision Review Officer instead.  However, there is no indication in the file that the appellant was afforded such hearing.  Rather, in a written Report of Contact, signed by the Veteran's representative, it was indicated that the Veteran wished to withdraw his appeal of the issue of whether the character of his discharge for the period of military service from October 31, 1964 through June 28, 1976 constitutes a bar to Department of Veterans Affairs (VA) benefits, including health care benefits under 38 U.S.C.A Chapter 17.  As such, the only issues remaining for appellate consideration at this time are as reflected on the title page of this decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-connected left shoulder disability has been manifested by limitation of motion and pain on use; functional impairment comparable to limitation of motion to 25 degrees from the side has not been clinically demonstrated.  

2.  There is medical evidence showing that the appellant required six months of convalescence following his left shoulder surgery.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the left shoulder (minor extremity), status post acromioplasty, have not been met at any time during the appeal period (excluding the periods when a temporary total rating was assigned).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

2.  The criteria for an extension of the temporary total disability rating for convalescence from left shoulder surgery to August 31, 2006 have been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2006 letter, prior to the rating decision on appeal, the appellant provided notice regarding what information and evidence is needed to substantiate the claim for an increased rating and a temporary total convalescence rating, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Hence, it need not be further discussed in this decision.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the appellant's service treatment records, post service VA and private treatment records, June 2006 and October 2007 VA examination reports, and the appellant's statements.  

The June 2006 and October 2007 examination reports reflect that the examiners reviewed the appellant's past medical history, and documented his current clinical manifestations sufficient to assess the disability status pursuant to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The appellant has asserted that the October 2007 examination was inadequate.  However, he has not provided any credible evidence to support his assertion, and as noted above, the medical report contains sufficient information to rate the disability at issue.  The Board therefore concludes that the medical examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, VA's duty to assist has also been met in this case.  

Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

From January 25, 2006 to February 9, 2006, and from September 1, 2006, the appellant's left (minor) shoulder disability has been rated 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 and 5201 (2010).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5201, a 20 percent rating is provided for limitation of motion of the arm at shoulder level or for limitation of motion of the minor arm midway between side and shoulder level.  The next-higher 30 percent rating may be assigned for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  In determining whether the appellant had limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  

Under Diagnostic Code 5203, a 20 percent rating is warranted where there is dislocation, or nonunion of the clavicle or scapula of the minor arm with loose movement.  A 10 percent rating is warranted where there is nonunion without loose movement, or malunion.  In other cases, the disability is rated on impairment of function of a contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010).  

To qualify for a higher rating for his left shoulder disability under Diagnostic Code 5201, the evidence must show that the appellant's motion is limited to 25 degrees from his side.  However, the competent, objective medical evidence in the file shows that the appellant's range of motion far exceeds that.  For example, upon VA examination in June 2006, he demonstrated forward flexion of the left shoulder to 80 degrees with no pain and to 90 degrees with pain; lateral elevation on the left was to 90 degrees with pain.  Similar findings were noted upon evaluation in October 2007, i.e., forward flexion to 80 degrees with reported pain and abduction to 80 degrees with reported pain.  In October 2007, the examiner noted that there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement.  Hence, even with consideration of the appellant's complaints of pain and weakness, the evidence does not comport with a finding of functional impairment consistent with limitation of motion of the minor arm to 25 degrees from the side at any time during the relevant rating period.  

The Board has considered other diagnostic codes that may apply to disability of the shoulder.  The appellant, however, does not have ankylosis (Diagnostic Code 5200), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Therefore, a higher rating is not warranted under any of those diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2010).  The Board observes that the appellant's private physician indicated in a November 2006 letter that there was evidence of "development of a frozen shoulder;" however, the VA examination report in October 2007 cleared noted that ankylosis was not present and the appellant was able to perform range of motion exercises at his clinical appointments.  A July 2007 VA report also noted that the appellant did not have a frozen shoulder.  Consequently, the Board finds that the preponderance of the evidence is against a finding that the appellant's shoulder is ankylosed.  

The appellant's representative has asserted that the appellant is entitled to separate ratings for his left shoulder disability and he cites to VA General Counsel opinions that pertain to rating knee disabilities, as well as Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping) to support his assertion.  The Board observes that VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

However, the medical evidence does not show that the appellant experiences instability or recurrent dislocation in his shoulder to warrant a separate evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Upon VA examination in October 2007, the examiner noted that there was no instability in the shoulder joint.  There is also no evidence of impairment of the humerus - loss of the head, nonunion, fibrous union or malunion - to warrant a separate evaluation under that code either.  Similarly, the medical evidence does not establish impairment of the clavicle with dislocation, nonunion, or malunion to warrant a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  X-rays in June 2006 showed degenerative changes, but no acute fractures, dislocations, or bone destructions.  A separate rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 would result in pyramiding since Diagnostic Code 5201 contemplates limitation of motion.  Moreover, there are no separate Diagnostic Codes for rating other planes of motion for the upper extremity as there is for rating the knee joint.  Hence, separate ratings for abduction, flexion, and internal and external rotation are not warranted under the rating schedule.  

The appellant has also asserted that he has numbness in his left hand as a result of his shoulder disability.  However, EMG and nerve conduction studies performed in July 2007 were considered normal with no electrophysiological evidence of left median, ulnar entrapment neuropathy, peripheral neuropathy or left mid-lower cervical radiculopathy.  Hence, the Board concludes that a separate rating based on neurological symptoms is not warranted during the appeal period.  

Additionally, although it has been noted that the appellant has a scar associated with his left shoulder disability after his surgical procedure, the scar has been described as nontender.  (See for example, the June 2006 VA examination report noting that the anterior scar over the appellant's left shoulder was nontender).  Hence, a separate rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010) is not warranted.  

In reaching its decision, the Board has considered the appellant's statements regarding his pain level and functional impairment, as well as the medical evidence in his file.  The Board finds that the appellant is competent to report that he has pain which requires a TENS unit and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the appellant's left shoulder disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  For example, the appellant is not competent to state that his subjective numbness is secondary to his left shoulder disability in contrast to his nonservice-connected neck disability.  

For these reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the service-connected degenerative joint disease of the left shoulder (minor extremity), status post acromioplasty, at any time during the appeal period (with the exception of the period from February 10, 2006 through August 31, 2006 for which a 100 percent convalescence rating is assigned).  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board has also considered whether extraschedular consideration is warranted based for the left shoulder disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the appellant's service-connected left shoulder disability.  The competent medical evidence of record shows that his left shoulder disability is primarily manifested by pain, tenderness, weakness, and limitation of motion.  Many of the applicable diagnostic codes used to rate the appellant's disability provide for ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201, supra.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule where warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds that the effects of the appellant's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  

Temporary Total Convalescence Rating Extension

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2010).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2010).  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2010).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30 (2010).  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b) (2010).  Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.  

The Board finds that an extension of the temporary total disability rating to August 31, 2006 is warranted for convalescence following left shoulder surgery.  The medical records show that the appellant underwent an anterior acromioplasty to repair a left rotator cuff tear at a private facility on February 10, 2006.  His initial post-operative report noted that the shoulder was stiff but he had good wound healing and good arm range of motion.  He began private physical therapy but then transferred to VA for such therapy.  In an August 2006 note, the appellant's private physician noted that the appellant was excused from work (despite the fact that the appellant was retired) until approximately September 30, 2006.  In a follow-up letter dated in November 2006, the physician reported that the appellant's initial post-operative progress was good, but he had an incomplete resolution of the problem after his physical therapy was transferred to VA.  

Based on this evidence, the Board finds that the record demonstrates that the appellant's shoulder surgery resulted in the need for doctor-mandated convalescence (i.e., the appellant could not return to work) for six months; hence, a temporary total rating may be assigned until August 31, 2006.  See Seals, supra.  Further extension beyond that date is not warranted because the evidence does not reveal that the appellant has incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or major joint immobilization in a cast at any point following the August 31, 2006 termination of the temporary total rating as required for any extension beyond six months as outlined in 38 C.F.R. § 4.30(b) (2010).  In the absence of the conditions enumerated above, there is no legal basis for the assignment of additional convalescence benefits beyond August 31, 2006.  


ORDER

An increased rating for degenerative joint disease of the left shoulder (minor extremity), status post acromioplasty is denied.  

An extension of a temporary total disability rating under 38 C.F.R. § 4.30 based on a need for convalescence following left shoulder surgery is granted to August 31, 2006, subject to the regulations governing the payment of monetary awards.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


